Case 6:19-cv-00843-RRS-CBW Document1 Filed 07/02/19 Page 1 of 19 PagelID#: 1
CIVIL COVER SHEET

IS 44 (Rev. 02/19)

The JS 44 civil cover sheet and the information contained herein neither rep
provided by local rules of court. This form, approved by the Judicial Confe:

rence of the United States in

purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE GF THIS FORM.)

lace nor supplement the fling and service of pleadings or other papers as required by law, except as
eptember 1974, is required for the use of the Clerk of Court for the

 

I. (a) PLAINTIFFS
W. Glenn Soileau

(b) County of Residence of First Listed Plaintiff St. Martin Parish
(EXCEPT IN US. PLAINTIFF CASES)

(c} Attomeys (Firm Name, Address, and Telephone Number}

Jacques P, Soileau, Soileau Law Office, LLC, 219 W. Bridge Street, P.O.

Box 344, Breaux Bridge, LA 70517; (337) 332-4561

DEFENDANTS

Attomeys (if Known)

 

County of Residence of First Listed Defendant

United Property & Casualty Insurance Company

Pinellas County, Florida

(IN U.S. PLAINTIFF CASES ONLY)

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

shannon Howard-Eldridge, Milling Benson Woodward L.L.P., 68031
Capital Trace Rew, Mandeville, LA 70471; (985) 871-3924

 

IL. BASIS OF JURISDICTION (Place an "X” in One Box Only)

 

(Por Diversity Cases Onty}

Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" in One Box for Plaintiff

and One Box for Defendant)

 

 

 

 

 
   

 

 

 

 

 

 

 

 

 

 

 

li U.S. Government O 3 Federal Question PIF DEF PIF DEF
Plaintiff {US. Government Not a Party) Citizen of This State Fi a7 Incorporated or Principal Place O4 4
of Business In This State
GO 2 US. Government PF 4 Diversity Citizen of Another State G2 OG 2 Incorporated and Principal Place os ts
Defendant (Indicate Citizenship of Parties in ftem Ii) of Business In Another State
Citizen or Subject of a O3 O 3 Foreign Nation O6 a6
Foreign Country
IV. NATURE OF SUIT face an “x” in One Box Onty) Click here for: Nature of Suit Code Descriptions.
{cee CONTRACT aeenun Sie iis re TORTS es ea | FORFRITURE/PENALTY 23h BANKRUPTCY: eee] 2h! OTHER STATUTES cic:
Pf 110 Insurance PERSONAL INJURY PERSONALENJURY |] 623 Drug Related Seizure O) 422 Appeal 28 USC 158 0 375 False Claims Act
& 120 Marine G 310 Airplane 0 364 Personal Injury - of Property 21 USC 881 [CQ 423 Withdrawal 0 376 Qui Tam 31 USC
CO 130 Miller Act C315 Airplane Product Product Liability 10 690 Other 28 USC 157 3729(a)}
O 140 Negotiable Instrument Liability O 367 Health Care/ O) 406 State Reapportionment
7 150 Recovery of Overpayment |! 320 Assault, Libel & Pharmaceutical 2 PROPERTY- RIGHTS i) 410 Antitrust
& Enforcement of Judgment Slander Personal injury 820 Copyrights G 430 Banks and Banking
O 15] Medicare Act C1 330 Federal Employers’ Product Liability O 830 Patent G 450 Commerce
CO 152 Recovery of Defaulted Liabilsty Ci 368 Asbestos Personal C7 835 Patent - Abbreviated G 460 Deportation
Student Loans O 340 Marine fojury Product New Drug Application | 470 Racketeer Influenced and
(Excludes Veterans) 0 345 Marine Product Liability 840 Trademark Corrupt Organizations
CF 153 Recovery of Overpayment Liability PERSONAL PROPERTY [jec:25 2 TABOR EGS) SOCIAL SECURITY == =--] G 480 Consumer Credit
of Veteran’s Benefits CG 350 Motor Vehicle CF 370 Other Fraud O 710 Fair Labor Standards 0 861 HIA (1395) CI 485 Telephone Consumer
{F 160 Stockholders” Suits 355 Motor Vehicle O 371 Truth in Lending Act [1 862 Black Lung (923) Protection Act
G 190 Other Contract Product Liability O 380 Other Personal 0 720 Labor/Management O) 863 DIWC/DIWW (405{¢)) [CI 490 Cable/Sat TV
CF 195 Contract Product Liability / (1 360 Other Personal Property Damage Relations CO] 864 SSID Title XVI 0) 850 Securities/Commodities/
O 196 Franchise Injury 1 385 Property Damage 749 Railway Labor Act C 865 RSI (405(g)) Exchange
OF 362 Personal Injury - Product Liability O 75] Family and Medical 0 890 Other Statutory Actions
Medical Malpractice Leave Act CO 891 Agricultural Acts
LeveREAD PROPERTY 3 Fe CIVEPRIGHTS 2.2] “PRISONER PETITIONS -| (1 790 Other Labor Litigation co FRDERAL TAX SUITS =} 893 Environmental Matters
Ci 210 Land Condemnation 01 440 Other Civil Rights Habeas Corpus: 1 791 Employee Retirement 1 870 Taxes (1.8. Plaintiff C1 895 Freedom of Information
O 220 Foreclosure O 441 Voting 463 Alien Detainee Income Security Act or Defendant) Act
O 230 Rent Lease & Ejectment O 442 Employment C1 519 Motions to Vacate C 871 IRS—Third Party CF 896 Arbitration
O 240 Torts to Land O 443 Housing/ Sentence 26 USC 7609 & 899 Administrative Procedure
G 245 Tort Product Liability Accommodations & 330 General Act/Review or Appeal of
G 290 All Other Real Property Ci 445 Amer. w/Disabilities | (1 535 Death Penalty ne IMMIGRATION feces Agency Decision
: Employment Other: | 462 Naturalization Application OG $50 Constitutionality of
CF 446 Amer, w/Disabilities -| [1 540 Mandamus & Other [C465 Other Immigration State Statutes

 

Other
O} 448 Education

 

01 550 Civil Rights

01 555 Prison Condition

O 560 Civil Detainee -
Conditions of
Confinement

 

Actions

 

 

 

¥V. ORIGIN (Place an "X" in

One Box Only)

1 Original #2 Removed from O 3 Remanded from C1 4 Reinstatedor 5 Transferred from 0 6 Multidistrict O 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specifiy Transfer Direct File

 

VI. CAUSE OF ACTION

28 U.S.C. 1332

 

Cite the U.S. Civil Statute under which

Brief description of cause.
Insurance Contract Dispute

you are filing (De not cite jurisdictional statutes unless diversity):

 

 

 

 

 

VO. REQUESTED IN O CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, FR.Cv.P. JURY DEMAND: OlYes X§No
VOL. RELATED CASE(S) —_
Ik ANY (See instructions): JUDGE DOCKET ER
DATE ATURE OF
01/02/14 Boek [OOS QF
FOR OFFICE USE ONLY / :
RECEIPT # AMOUNT APPLYING IFP GE MAG. JUDGE

 

 

 
Case 6:19-cv-00843-RRS-CBW Document1 Filed 07/02/19 Page 2 of 19 PagelID#: 2

J8 44 Reverse (Rev, 03/19}

INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
Authority For Civil Cover Sheet

The J8 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I(a) -Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. Ifthe plaintiff or defendant is a government agency, use
only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
then the official, giving both name and title.

(b) County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)

(c) Attorneys. Enter the firm name, address, telephone number, and attomey of record. If there are several attorneys, list them on an attachment, noting
in this section "(see attachment)".

IE. Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "XK"
in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
United States plaintiff, (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
United States defendant. (2) When the plaintiffis suing the United States, its officers or agencies, place an "X" in this box.
Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
precedence, and box 1 or 2 should be marked.
Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
citizenship of the different parties must be checked, (See Section I below; NOTE: federal question actions take precedence over diversity
cases.)

DU. Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
section for each principal party.

IV. Nature of Suit. Place an "X" in the appropriate box. Ifthere are multiple nature of suit codes associated with the case, pick the nature of suit code
that is most applicable. Click here for: Nature of Suit Code Descriptions.

Vv. Origin. Place an "X" in one of the seven boxes.
Original Proceedings. (1) Cases which originate in the United States district courts.
Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
Remanded from Appellate Court. (3} Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
date.
Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
multidistrict litigation transfers.
Multidistrict Litigation — Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
Section 1407.
Multidistrict Litigation - Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket, PLEASE
NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to changes in
statue.

VI. Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VH. Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
Demand. In this space enter the actual doliar amount being demanded or indicate other demand, such as a preliminary injunction.
Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded,
YIW. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket

numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
Case 6:19-cv-00843-RRS-CBW Document1 Filed 07/02/19 Page 3 of 19 PagelID#: 3

UNITED STATES DISTRICT COURT

WESTERN DISTRICT OF LOUISIANA

LAFAYETTE DIVISION
W. GLENN SOITLEAU * CASE NO.:
Plaintiff *
* SECTION“ ”
VERSUS *
* JUDGE:
UNITED PROPERTY & *
CASUALTY INSURANCE COMPANY *
* MAGISTRATE:
Defendant *
* JURY TRIAL

RRR RRR RRR RR ARR RRR RRA RRR RRR
NOTICE OF REMOVAL and DEMAND FOR JURY TRIAL

TO: The Honorable Judges

of the United States District Court

for the Western District of Louisiana

Defendant, United Property and Casualty Insurance Company (hereinafter “UPC”), files
this Notice of Removal pursuant to 28 U.S.C. §§ 1332 and 1441, and hereby removes this matter
from the 16" Judicial District Court for the Parish of St. Martin, State of Louisiana, to the docket
of this Honorable Court on the grounds set forth below:

FACTUAL SUMMARY
1.
On the 10th day of June, 2019, the attached Petition was filed in the 16" Judicial District

Court for the Parish of St. Martin, State of Louisiana, entitled W GLENN SOILEAU versus

UNITED PROPERTY & CASUALTY INSURANCE COMPANY, bearing case number 88182.’

 

* See Citation and Petition, which are attached as Exhibit “1.”

Page 1 of 7
Case 6:19-cv-00843-RRS-CBW Document1 Filed 07/02/19 Page 4 of 19 PageID#: 4

Citation was issued on June 11, 2019.7 Service of the Petition and Citation was made on UPC
via The Louisiana Secretary of State on June 20, 2019.7
2.

The Petition states that the plaintiff, W. Glenn Soileau (hereinafter “Soileau’), is a

resident of St. Martin Parish, State of Louisiana.*
3.

Soileau named a single defendant, United Property & Casualty Insurance Company, a
corporation organized under the laws of the State of Florida with its principle place of business
in the State of Florida.

4.

Plaintiff's Petition alleges that he owned property located at 491 Kent Street, Breaux

Bridge, Louisiana, which Plaintiff maintained a homeowners insurance policy from UPC.°
5.

Soileau alleges $195,000.00 worth of property was stolen from his residence, located at

491 Kent Street, Breaux Bridge, Louisiana, St. Martin Parish.®
6.

Through his Petition, Soileau seeks an award of penalties and attorney fees in the amount

of $60,000.00, for UPC’s alleged willful and intentional refusal to adjust his claim within the

delays provided by law.’

 

? Id.

* Id.

* See Introduction of Petition, which is attached as Exhibit “1.”
* See | 1 of Petition, which is attached as Exhibit “1.”

° See 18 of Petition, which is attached as Exhibit “1.”

7 See {21 of Petition, which is attached as Exhibit “1.”

Page 2 of 7
Case 6:19-cv-00843-RRS-CBW Document1 Filed 07/02/19 Page 5 of 19 PagelD#: 5

In his Petition, Soileau seeks an award of damages for the burglary and theft of property
allegedly stolen from his residence, located at 491 Kent Street, Breaux Bridge, Louisiana, in the
amount of $195,000.00."

8.

Through his Petition, Soileau seeks relief against UPC in the form of a judgment
declaring that UPC breached its policy of insurance issued to Soileau by UPC and in effect
during the date of loss, and for an award under La. R.S. 22:1892 and 22:1973.”

SOILEAU’S PRAYER FOR RELIEF
9.

Soileau’s Petition prays for the following relief: (1) judgment against UPC for all
damages arising out of the alleged theft and burglary occurring at his residence, located at 491
Kent Street, Breaux Bridge, Louisiana, in the amount of $195,000.00; (2) penalties and attorney
fees in the amount of $60,000.00; and (3) damages for breach of contract in the amount of
$50,000.00.

BASIS FOR FEDERAL JURISDICTION
10.

28 U.S.C. § 1332 provides federal district courts with concurrent original jurisdiction in
cases “where the matter in controversy exceeds the sum or value of $75,000, exclusive of interest
and costs, and is between — (1) citizens of different States.”

A, The Amount in Controversy Exceeds $75,000.00.

 

§ See | 22 of Petition, which is attached as Exhibit “1.”
* See {f[21-23 of Petition, which is attached as Exhibit “1.”

Page 3 of 7

 
Case 6:19-cv-00843-RRS-CBW Document1 Filed 07/02/19 Page 6 of 19 PagelID #: 6

il.

The Fifth Circuit has explained that for purposes of establishing removal jurisdiction, a
defendant my demonstrate that the amount in controversy exceeds $75,000, “in either of two
ways: (1) by demonstrating that it is ‘facially apparent’ from the petition that the claim likely
exceeds $75,000 or (2) “by setting forth the facts in controversy-preferably in the removal
petition, but sometimes by affidavit-that support a finding of the requisite amount.’””

12.

Soileau alleges and seeks monetary damages in the amount of “$195,000.00” from UPC
for property allegedly stolen from his residence; $60,000.00 for penalties and attorney fees; and
$50,000.00 for breach of contract. Accordingly, it is facially apparent from Soileau’s Petition
that the amount in controversy clearly exceeds the $75,000.00 jurisdictional threshold.

B. Complete Diversity Exists Between All Parties “Properly Joined”
13.

Plaintiff, Soileau, is a resident of St. Martin Parish, State of Louisiana. Accordingly,

Soileau is a Louisiana citizen for purposes of analyzing diversity.
14.

Defendant, UPC, is a corporation organized under the laws of the State of Florida with its
principle place of business in the State of Florida. Accordingly, UPC is a citizen of Florida for
purposes of analyzing diversity.

13.

Accordingly, there is complete diversity of citizenship between Soileau and UPC.

 

*° Grant v. Chevron Phillips Chem. Co. L.P., 309 F.3d 864, 868 (Sth Cir. 2002) (emphasis in original) (quoting Allen
vR& HH Oi & Gas Co, 63 F.3d 1326, 1335 (th Cir. 1995).

Page 4 of 7
Case 6:19-cv-00843-RRS-CBW Document1 Filed 07/02/19 Page 7 of 19 PagelID#: 7

CONSENT TO REMOVAL
16.

UPC, as the properly joined and served defendant in the state-court action, consents to

this Removal. There are no other defendants in the litigation.
REMOVAL IS TIMELY
17.

The state-court action was filed on June 10, 2019.1! Citation was issued on June 11,
2019." Service of the Petition and Citation was made on UPC via The Louisiana Secretary of
State on June 20, 2019." Accordingly, this Notice of Removal is filed within thirty (30) days of
service on UPC, and is timely pursuant to 28 U.S.C. § 1446(b).

VENUE IN THIS COURT IS PROPER
18.

The 16" Judicial District Court for the Parish of St. Martin, State of Louisiana, is located
within the jurisdiction of the United States District Court for the Western District of Louisiana
pursuant to 28 U.S.C. § 98(c) and 28 U.S.C. § 1441(a). Therefore, venue is proper in accordance
with 28 U.S.C. § 1441(a) because it is the “district and division embracing the place where such
action is pending.”

PAPERS FROM REMOVED ACTION
19.

As required by 28 U.S.C. § 1446(a), UPC has attached hereto Exhibit “1”, in globo,

copies of all process, pleadings, and orders served on UPC in the state-court action and filed into

the record of these proceedings in the 16" Judicial District Court for St. Martin Parish.

 

1 Byhibit 1.”
12 Td.
13 Td.

Page 5 of 7
Case 6:19-cv-00843-RRS-CBW Document1 Filed 07/02/19 Page 8 of 19 PagelID#: 8

NOTICE TO ADVERSE PARTIES AND STATE COURT
20.

As required by 28 U.S.C. § 1446(d), a written copy of this Notice of Removal is being
served on all adverse parties and is being filed with the Clerk of Court for the 16" Judicial
District Court for the Parish of St. Martin, State of Louisiana, in the record of the state-court
action. A copy of the state-court Notice of Removal is attached hereto as Exhibit “3.”

REQUEST FOR REMOVAL AND DEMAND FOR JURY TRIAL
21.

The Petition alleges specific damages that exceed $75,000.00, exclusive of interests and
costs. WHEREFORE, based on the foregoing, defendant, United Property and Casualty
Insurance Company, requests that the action now pending in the 16" Judicial District Court for
the Parish of St. Martin, State of Louisiana, entitled W GLENN SOILEAU versus UNITED
PROPERTY & CASUALTY INSURANCE COMPANY, bearing case number 88182, be removed
to this Honorable Court. Defendant, United Property and Casualty Insurance Company, further
requests a trial by jury on all issues triable thereto.

Respectfully submitted, ee

SHANNON HOWARD-ELDRIDGE (23139)

JENNA K. FUGARINO (38004)

Milling Benson Woodward, L.L.P.

68031 Capital Trace Row

Mandeville, Louisiana 70471

Telephone: (985) 871-3924

Facsimile: (985) 871-6957

Email: seldridge@millinglaw.com
jfugarino@millinglaw.com

Attorneys for Defendant, United Property &
Casualty Insurance Company

Page 6 of 7
Case 6:19-cv-00843-RRS-CBW Document1 Filed 07/02/19 Page 9 of 19 PagelID#: 9

CERTIFICATE OF SERVICE
and
I hereby certify that on the day of July, 2019, I electronically filed the
foregoing with the Clerk of Court for the Western District of Louisiana using the CM/ECF

system and served a copy on the following by United States Mail:

Jacques P. Soileau

219 West Bridge Street

Post Office Box 344

Breaux Bridge, LA 70517

Telephone: (337) 332-4561
Facsimile: (337) 332-4562

Email: jps@glacoxmail.com

Attorney for Plaintiff, W. Glenn Soileau

  
    

SHANNON HOWARD-EDLRIDGE

 

Page 7 of 7
oe an,

TT ene ene cr

(81/99 torgg

 

ate

© ELVIS 0 Auayy

 

me

 

Saco

 

521908
Case 6:19-cv-00843-RRS-CBW

Document 1 Filed 07/02/19 Page 11 of 19 PagelD #: 11
State of Louisiana

Secretary of State

Legal Services Section
06/21/2019 P.O, Box 94125, Baton Rouge, LA 70804-9125
(225) 922-0415

UNITED PROPERTY & CASUALTY INSURANCE COMPANY

800 2ND AVE S

SAINT PETERSBURG, FL. 33701

Suit No.: 88782

16TH JUDICIAL DISTRICT COURT

SAINT MARTIN PARISH

W. GLENN SOILEAU
VS

UNITED PROPERTY & CASUALTY INSURANCE COMPANY

Dear Sir/Madarn:

iam enclosing a citation served in regard to the above entitled proceeding. If you are not the intended recipient of
this document, please return it to the above address with a letter of explanation, All other questions regarding this
decument should be addressed to the attorney that filed this proceeding.

Served on: R. KYLE ARDOIN
Served by: E CUMMINS

KC

Yours very truly,

R. KYLE ARDOIN
Secretary of State

Date: 06/20/2019
Title: DEPUTY SHERIFF

No: 1124205

IA

 

 

 

 

 

 

 

 

 

 

 
Case 6: aGVe OBA RRS-CBW...Lecument. tere OG SNORE RAGES OES PageOH 12

 

CITATH ‘ON
SOILEAU, W GLENN Case: 088182
Division: C
Versus 16" Judicial District Court

Parish of St. Martin

UNITED PROPERTY AND CASUALTY State of Louisiana

 

 

 

i INSURANCE COMPANY

i TO:
UNITED PROPERTY AND CASUALTY INSURANCE COMPANY SERVED on
THROUGH AGENT: R.KYLE ARDony
LOUISIANA SECRETARY OF STATE fy
8585 ARCHIVES AVE. N20 206

BATON ROUGE, LA 70809 SECRETARY op Star
TATE

COMMERCTAL ty
IF
of EAST BATON ROUGE Parish, Louisiana. SION

You are hereby summoned to comply with the demand contained in the PETITION FOR
DAMAGES, BREACH OF CONTRACT, PENALTIES AND ATTORNEY FEES, REQUEST FOR ADMISSION
OF FACTS, AND REQUEST FOR PRODUCTION OF DOCUMENTS of which a true and correct copy
(exclusive af exhibits) accompanies this citation, or make an appearance, either by filing a pleading or
otherwise, in the 16th Judicial District Court in and for the Parish of St. Martin, State of Louisiana, within

Jifteen (15) days after the service hereaf, under penalty of default.

WITNESS MY OFFICIAL HAND AND SEAL OF OFFICE AT ST. MARTINVILLE, LOUISIANA, on this
11TH day of JUNE, 2019.

pte Beant Pe DLR TGR MDCT TY EE COR SEER TD, VERE NT TGR TRE SEES SERRE

BECKY P. PATIN
t Clerk of the 16" Judicial District Court for
St. Martin Parish, Louisiana

py Atv Prejean

 

setae:

 

Deputy Clerk af Court
REQUESTED BY: :
JACQUES P, SOILEAU f
’ ATTORNEY FOR PLAINTIFF é
: Service Information ‘
Received on the day of , 2@ and on the day of. ,20 :

 

 

served the above named party as follows: i

PSNR ASG,

Personal Service on the party herein named
Domnticiliary Service on the ‘party herein named by leaving the same at his/her domicile in the parish in the hands of

__, @ person apparently over the age of seventeen years, living and residing in said
domicile and whose name and other facts connected with this service, [ learned by interrogating the said person, said party herein
being absent from his/her residence at the time of said service.

 

 

 

ES antes

 

 

 

4 Returned: 2
& Parish of this day of , 20 5
i Service 3 i
: By: :
4 Mileage g Deputy Sheriff 4
1

i © Total 3

 

 

ACL a NSCOR TE!

[ ORIGINAL ]

£
Devwe wtant abtoriychancars cats tar Ut A SA TE OTN ECE Te PTE AEA ADMGRE options TOYZ MS Th oR EBERLE ITD ap A AE TTL a EM DAA ER eS ME TE SERDAR AME HE IT

fame
Case 6:19-cv-00843-RRS-CBW Document 1 Filed 07/02/19 Page 13 of 19 PagelID#: 13

IN THE 16 JUDICIAL DISTRICT COURT
FOR THE PARISH OF ST. MARTIN
STATE OF LOUISIANA

W. GLENN SOILEAU
VERSUS

UNITED PROPERTY &
CASUALTY INSURANCE COMPANY pocket no. 92 /92:-C

PETITION FOR DAMAGES, BREACH OF CON TRACT,
PENALTIES AND ATTORNEY FEES
NOW INTO COURT, comes W. GLENN SOILEAU, a resident of St.

Martin Parish, State of Louisiana, who respectfully represents the following to-wit:
1.

Petitioner herein purchased home owners insurance policy from UNITED
PROPERTY & CASUALTY INSURANCE COMPANY . for his residence located
at 491 Kent Street Breaux bridge, LA, made a defendant herein, who doing
business in the State of Louisiana by selling insurance policies in the State of
Louisiana, through its agent Huval's Insurance Company who is located in ‘St.
Martin Parish, LA.

2.

Said policy was in full force and affect at the time of the incident herein
complained of.

3.

UNITED PROPERTY & CASUALTY INSURANCE COMPANY, sold a
policy to petitioner W. GLENN SOILEAU, through its agent Huval Insurance
Company, located on Rees Street in Breaux Bridge, LA. The loses herein occurred
in Breaux Bridge, LA.

4,
On or about July 23, 2018, petitioner's home at 491 Kent Street was

burglarized and a large number of items were sold from his residence,

 

 
Case 6:19-cv-00843-RRS-CBW Document 1 Filed 07/02/19 Page 14 of 19 PagelID#: 14

5,

At the time of the incident herein, on or about July 23, 2018, petitioner was
vacationing in Florida.

6.

During the weekend of July 23, 2018, petitioner's son had visited with him
and upon returning on Sunday afternoon on or about July 23, 2018, went into the
home of W. GLENN SOILEAU located at 491 Kent Street Breaux Bridge, La, and
discovered that his home had been broken into and a large number of items had
been stolen.

7.
Immediately upon learning of the burglary petitioner's son telephone
petitioner and petitioner returned home to Breaux Bridge, LA.
8.
The Breaux Bridge Police Department was notified of the burglary and
investigated it but has not been able to solve the crime as of this particularly time.
9.

Petitioner was robbed of numerous items, which were provided both to the
Breaux Bridge Police Department and to UNITED PROPERTY & CASUALTY
INSURANCE COMPANY, pursuant to their request.

10.

On February 14, 2019, petitioner herein gave a recorded statement to

Michelle Gray and employee of UNITED PROPERTY & CASUALTY

INSURANCE COMPANY.

11,
The recorded statement was substantial and very lengthy and petitioner _

provided all of the information requested by Michelle Gray.
Case 6:19-cv-00843-RRS-CBW Document1 Filed 07/02/19 Page 15 of 19 PagelD #: 15

| 12

Subsequently thereto UNITED PROPERTY & CASUALTY INSURANCE
COMPANY, took no action in regard to the claim and despite the fact that plaintiff
made numerous request for information and status of the claim nothing was done
on the claim for over a period of two (2) months.

13.

On or about April 18, 2019, at 10:07 am. , one Jennifer Barnes contacted W.
GLENN SOILEAU, for the first time after the claim was made and the statement
was given on February 13, 2019.

14.

Jennifer Barnes stated to petitioner that one Michelle Gray had been
terminated from UNITED PROPERTY & CASUALTY INSURANCE
COMPANY, and she could not find the file or the recorded statement given by W.

_ GLENN SOILEAU ON February 13, 2019.
15,

Petitioner again provided information requested by Jennifer Barnes but
refused to provide another recorded stating that the statement was substantial and
provided names of witnesses of who Jennifer Barnes could contact,

16.

On or about the same day April 18, 2019, Jennifer Barnes contacted J. acques
P. Soilean and spoke to him at length and for approximately one (1) hour regarding
the burglary at the home of W. GLENN SOILEAU.

17,

Up until and including this date May 28, 2019, the defendants have failed to

advise petitioner of the status of this claim and has retained an attorney to take

another statement from W. GLENN SOILEAU.
Case 6:19-cv-00843-RRS-CBW Document1 Filed 07/02/19 Page 16 of 19 PagelID#: 16

18.

Petitioner herein has provided to UNITED PROPERTY & CASUALTY
INSURANCE COMPANY a statement of the lost items and complied with all of
the request of UNITED PROPERTY & CASUALTY INSURANCE COMPANY,
regarding this claim including listing of all the property stolen in detail which adds
up to approximately $195,000.00.

19,

The defendants have failed and refused to pay one red cent of this claim
despite the fact that they had verified from the Breaux Bridge Police Department
and other witnesses that this burglary did in fact occur and there was a property
loss.

20
Petitioner herein is entitled to penalties and attorney fees for the defendant's
willful refisal to settle and adjust his claim within the periods provided by law.
21,

Petitioner prays that he be awarded penalties and attorney fees in the amount
of $60,000.00, for the defendants willful and intentional refusal to adjust this claim
within the delays provided by law.

22.

Petitioner Further prays that he be awarded all of the damages from the
property taken from his home at 491 Kent Street Breaux Bridge, LA, in the amount
of $195,000.00. Petitioner further states that the defendant be served pursuant to
the service provisions of the Louisiana Code of Civil Procedure.

23.
The defendants are guilty of breach of contract and failure to comply with

the law and petitioner is entitled to damages for breach of contract.
Case 6:19-cv-00843-RRS-CBW Document1 Filed 07/02/19 Page 17 of 19 PagelID#: 17

WHEREFORE PETITIONER PRAYS that the defendant, be served and
cited to appear, and that thereafter there be judgment herein in favor of the
plaintiff, W. GLENN SOILEAU, and against the defendant, UNITED PROPERTY
& CASUALTY INSURANCE COMPANY, for all damages for the theft and
burglary from his home at 491 Kent Street Breaux Bridge, LA in the amount of
$195,000, together with penalties, attorney fees, in the amount of $60,000 under
the laws of the State of Louisiana.

PETITIONER FURTHER PRAYS, that he be granted damages for breach of
contract in the armount of $50,000.

ATTORNEY FOR PETITIONER

( girbac bros See (29677)
a

 

st Bridge Street
PO Box 344
Breaux Bridge, LA 70517
Phone: 337-332-456]
Fax: 337-332-4562

Please serve:

UNITED PROPERTY & CASUALTY INSURANCE COMPANY
Though Agent:

Louisiana Secretary of State

8585 Archives Ave.

Saton Rouge, LA 70809

RECEIVED AND FILED
2019 JUN 10

  
 

  

ATTEST Hugtyul>

perennial

 
Case 6:19-ev-00843-RRS-CBW Document1 Filed 07/02/19 Page 18 of 19 PagelD #: 18

IN THE 16" JUDICIAL DISTRICT COURT
FOR THE PARISH OF ST. MARTIN
STATE OF LOUISIANA

W. GLENN SOLLEAU
VERSUS

UNITED PROPERTY &
CASUALTY INSURANCE COMPANY DOCKET NO.BZIF2-C

REQUEST FOR ADMISSION, AND REQUEST FOR PRODUCTION OF
DOCUMENTS

TO: UNITED PROPERTY & CASUALTY

INSURANCE COMPANY

P.O. Box 1011

St. Petersburg, FL 33731

Defendant, W. GLENN SOILEAU, hereby propounds to Plaintiff, UNITED

PROPERTY & CASUALTY INSURANCE COMPANY, the following
Interrogatories Request for Admissions, and Request for production of documents, in
accordance with the provisions of Articles 1466, 1467, and 1468 of the Louisiana
Code of Civil Procedure, which should be deemed admitted, unless denied, in
accordance with Article 1467, and further demands, under the provisions of Article
1472 that Defendant pay reasonable expenses, including attomey’s fees and cost, for
making proof of any matter which is denied.

Please take notice, that you are hereby notified and required to answer

separately, fully, in writing, UNDER OATH, the interrogatories propounded herein,

 

and to serve your answers thereto on counsel for defendant, W. Glenn Soileau,
Attorney at Law, Post Office Box 344, Breaux Bridge, Louisiana 705 17, within
FIFTEEN (15) DAYS from service hereof in accordance with the provisions of

Code of Civil Procedure Article 1458.

DEFINITIONS AND INSTRUCTIONS

A. The term "PERSON" or "PERSONS", and "PARTY" or "PARTIES"
shall mean any individual, partnership, firm, corporation, association, joint venture,

1
Case 6:19-cv-00843-RRS-CBW Document1 Filed 07/02/19 Page 19 of 19 PagelID#: 19

RESPECTFULLY SUBMITTED:

 

ones SOILEAU (29677)
P.O.Box 344
Breaux Bridge, LA 70517

Phone: (337) 332-4561
Fax: (337) 332-4562

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a copy of the above and foregoing has this day been
forwarded to all counsel of record in this proceeding by:

Hand Delivery _ X_ Prepaid US. Mail Facsimile Federal Express

Pursuant to Louisiana Code of Civil Procedure Art. 1313 Breaux Bridge, Louisiana this
day af May 2019.
/

JACQUES|P/SOILEAU (437603)

 

RECEIVED AND FILED

Potel said 3:48

A TRUE COPY Poles

ftp ‘ 4
arresr tulle Vay -
EPUTY CLERK OF @OURT “4

wrt!

 

 

 

 
